Citation Nr: 0717693	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  05-23 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to a rating in excess of 10 percent for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The veteran had active service from September 1965 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.


FINDINGS OF FACT

1.  The veteran has presented no evidence showing that he has 
a current low back disability.   

2.  The evidence does not demonstrate that the veteran's PTSD 
is productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).


CONCLUSIONS OF LAW

1. A low back disability was not incurred in or aggravated by 
service.  38 U.S.C.A.   §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

2.  Criteria for a disability rating in excess of 10 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 
(2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in March 2004, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claims of entitlement to service connection and 
for an increased rating, including what part of that evidence 
he was to provide and what part VA would attempt to obtain 
for her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim, as 
is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), was provided by a March 2006 letter to the 
veteran.  Accordingly, the Board finds that VA met its duty 
to notify the veteran of his rights and responsibilities 
under the VCAA.

With respect to the timing of VCAA notice, the Board notes 
that the United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the March 
2004 notice was provided prior to the appealed August 2004 
decision in keeping with Pelegrini.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports and VA psychiatric examinations.

VA has fulfilled the duty to notify and assist to the extent 
possible; the Board finds that it can consider the merits of 
this appeal without prejudice to the appellant.  Adjudication 
of the claim may proceed, consistent with the VCAA.  The 
record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991).
 
Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Service Connection

The veteran is seeking service connection for a low back 
disability.  He contends that he injured his back during 
active service.

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in service. 38 U.S.C.A. 
§ 1110 (West 2002).  Such a determination requires a finding 
of a current disability that is related to an injury or 
disease incurred in service. Watson v. Brown, 4 Vet. App. 309 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran's service medical records show that in August 
1968, the veteran complained of chronic low back pain on the 
left side with radiation to the left thigh.  He was diagnosed 
as having lumbar strain.  The discharge examination was 
negative for any findings or diagnosis of a back disability.  

There is no post-service medical evidence of a current low 
back disability.

The Board finds that service connection for a low back 
disability is not warranted.  In this respect, while the 
veteran's service medical records document a lumbar strain, 
there is no evidence of a current low back disability.  

The veteran has presented no competent evidence showing that 
he has a current back disability.  Congress has specifically 
limited entitlement to service-connection for disease or 
injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. § 1110.  Hence, in the absence 
of proof of a present disability (and, if so, of a nexus 
between that disability and service), there can be no valid 
claim for service connection.  Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In the instant case, the appeal must be denied 
because the first essential criterion for a grant of service 
connection, competent evidence of the claimed disability, has 
not been met.

In summary, the Board concludes that the preponderance of the 
credible and probative evidence is against the veteran's 
claim of service connection for a low back disability.  38 
U.S.C.A. § 5107 (West 2002).  Accordingly, the benefit sought 
on appeal is denied.

Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule). The Board attempts to determine the extent to 
which the veteran's disability adversely affects his ability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2006).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994). 

The veteran's service-connected PTSD is currently assigned a 
10 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  A 10 percent rating is assigned when a veteran has 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.

A 30 percent evaluation is contemplated upon a showing of 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, or recent events).  

A 50 percent disability evaluation is warranted for PTSD 
which is productive of occupational and social impairment 
with reduced reliability and productivity due to symptoms 
such as flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks occurring more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material or forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent disability evaluation is warranted for PTSD 
which is productive of occupational and social impairment 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood due to symptoms such 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately 
and effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships. 

A 100 percent evaluation requires total occupational and 
social impairment due to symptoms such as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, a persistent 
danger of hurting himself or others, an intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene), disorientation to 
time or place, and memory loss for names of close relatives, 
own occupation, or own name. 

On VA psychiatric examination in August 2003, the veteran 
reported that he had not received any previous mental health 
treatment.  He had not taken psychiatric medications.  He had 
worked as an airport screener at the Reno Airport since 
December 2002 and stated that he generally functioned well in 
that position.  In general, he reported that he had 
difficulties interacting with authority figures that had 
impaired his work functioning.  He stated that he had not had 
any nightmares for a considerable period of time but 
experienced very intense nightmares for the first few years 
after returning from Vietnam.  He described considerable 
distress when exposed to Vietnam-related stimuli such as war 
movies.  He had avoided thinking about his Vietnam 
experiences for a long period of time. He continued to avoid 
people and had a diminished interest in many day-to-day 
activities because they appeared very trivial relative to his 
war experiences.  He described several examples of diminished 
frustration tolerance and difficulties managing his anger.  
He did not have any sleep difficulties and attempted to work 
hard and exercised in order to maintain good sleep habits.  
He denied any notable concentration problems.  He endorsed 
the presence of hypervigilence and an exaggerated startle 
response.
 
He had a good relationship with his brother.  He was married 
twice and he had three adult children.  He reported that he 
had an excellent relationship with his children.  He had a 
few good friends but generally found it difficult to be close 
to people.  

Mental status examination revealed that the veteran's thought 
processes and communication appeared adequate.  His rate and 
flow of speech were adequate.  Generally, his content was 
appropriate to topic.  He did not appear to be experiencing 
delusions.  He denied experiencing visual or auditory 
hallucinations.  He denied any current inappropriate behavior 
but reported a history of confrontations at work that have 
cost him jobs.  He denied any suicidal ideation or history of 
suicide attempts.  He denied any homicidal ideation.  His 
ability to maintain his personal hygiene appeared adequate.  
In fact, he described excessive showering (up to four times a 
day).  His orientation appeared adequate.  His short and long 
term memory appeared adequate.  He denied experiencing panic 
attacks.  He did not feel depressed very often and typically 
attempted to stay busy to keep his mood adequate.  He had 
adequate motivation to engage in pleasant activities such as 
riding motorcycles, shooting clays and spending time with his 
children.  The veteran was diagnosed as having PTSD and 
assigned a global assessment of functioning (GAF) score of 
55.  

The examiner felt that the veteran was functioning adequately 
in his job; however, he had lost jobs in the past due to his 
difficulty getting along with others.  Thus, the examiner 
felt that the veteran should be considered mildly 
occupationally impaired and moderately socially impaired.  

The veteran underwent another VA psychiatric examination in 
June 2004.  He was not hospitalized and did not receive any 
mental health treatment since the last examination.  He 
continued working in airport security.  He reported that he 
was not very forthright about his feelings and was concerned 
that he may have under reported his symptoms at his first 
examination.  He stated that he was having increasing 
problems since the war in Iraq started.  He was fired from 
his job as a meat cutter because of conflicts with his 
supervisor and tensions about the war.  He was divorced but 
his relationship with his three adult children was good.  He 
reported that he had no time for relationships with others 
and spent most of his time by himself.  His leisure 
activities and pursuits included shooting, fishing, and 
riding a motorcycle.  There was no history of violence or 
assaultiveness since the last examination.  There was no 
history of suicide attempts.

On mental status examination, the veteran was neatly dressed 
and well groomed.  His interpersonal presentation was nervous 
and pressured.  There was no obvious impairment of thought 
process or communication.  He did not experience delusions or 
hallucinations.  His eye contact was good.  He had not 
experienced suicidal or homicidal thoughts.  He was able to 
maintain personal hygiene and other activities of daily 
living.  He was oriented to person, place and time.  He did 
not suffer from memory impairment.  He engaged in some 
ritualistic behavior such as taking two to three baths a day.  
His rate and flow of speech suggest a pressured quality with 
a fair degree of imperturbability.  He did not suffer from 
panic attacks, but he did occasionally have anxiety.  He 
rated his current mood as an "8" out of 10 where one was 
severe depression.  He did not suffer from impaired impulse 
control.  He reported that he slept well.  He reportedly 
experienced considerable survivor guilt and frequently 
thought about his friends who died in Vietnam.  He had 
significant symptoms of avoidance and numbing including his 
involutional, isolative coping style.  The examiner assigned 
a GAF score of 52 and commented that the veteran's situation 
had remained fairly stable.  The examiner stated that there 
were obvious signs of social impairment including his 
impoverished social relationships, relationships with 
supervisors and problems with former wives.  

The evidence fails to show that a rating in excess of 10 
percent is warranted based on the veteran's PTSD 
symptomatology.  The veteran worked full-time and also had 
social outlets, and good familial relations with his brother 
and children.  His problems primarily had been with former 
supervisors, but he had not expressed any current problems.  
He had been employed with his current employer since 2002.  
Although he reported that he was increasingly impaired 
socially, he stated that he had very good relations with his 
children.  He also engaged in various hobbies.  He had not 
been on any medication for his PTSD and had not sought any 
mental health treatment.  He had had nightmares in the past, 
but currently he did not experience any nightmares.  In fact, 
he had reported that he slept well.  The August 2003 VA 
examiner found the veteran to be mildly occupationally 
impaired and moderately socially impaired (due to his reports 
of difficulty getting along with supervisors in the past).  
The June 2004 VA examiner noted that the veteran's condition 
had remained stable.  The record fails to document the 
presence of intermittent periods of inability to perform 
occupational tasks due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  As such, 
the evidence fails to show the criteria for a higher rating 
have been met, and the veteran's claim is therefore denied.

Aside from this, the veteran's GAF scores, including as a 
result of the impact of his service-connected PTSD, have 
ranged from 52 to 55.  A score of 51-60 indicates moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peer or coworkers).  

The Board notes, however, that a GAF score reflects merely an 
examiner's opinion of functioning levels and in essence 
represents an examiner's characterization of the level of 
disability that by regulation is not, alone, determinative of 
the appropriate disability rating.  See also Richard v. 
Brown, 9 Vet. App. 266, 267 (1996).

Nevertheless, it is noted that a disability rating depends on 
evaluation of all the evidence, and an examiner's 
classification of the level of a psychiatric impairment, by 
words or by a GAF score, is to be considered but is not 
determinative of the percentage disability rating to be 
assigned.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (1995).

The GAF scores are consistent with the VA examiners 
assessment of the veteran's moderate difficulty in social 
functioning, however it was also noted that the veteran was 
only mildly occupationally impaired.  

Overall, the veteran's PTSD disability more closely 
approximates the assigned 10 percent evaluation rather than a 
30 percent or higher evaluation because he does not 
demonstrate the level of disability approximating occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks despite or even more 
severe symptomatology.  Accordingly the preponderance of the 
evidence is against the claim.


ORDER

Service connection for a low back disability is denied.

A rating in excess of 10 percent for PTSD is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


